UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7961



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLOS ORTIZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-92-301-S; CA-05-2793-WDQ-1)


Submitted: February 23, 2006                   Decided: March 6, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Ortiz, Appellant Pro Se. Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlos Ortiz, a federal prisoner, appeals the district

court’s order denying without prejudice his motion filed under Fed.

R. Civ. P. 60(b), in which he sought reconsideration of the denial

by the United States District Court for the Western District of

Virginia of his petition filed under 28 U.S.C. § 2241 (2000).            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Ortiz, Nos. CR-92-301-S; CA-05-2793-

WDQ-1 (D. Md. Nov. 9, 2005).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 2 -